 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DANIEL CHAVEZ,                                    No. 2:18-cv-1079-EFB
12                       Plaintiff,
13           v.                                         ORDER
14    ANDREW SAUL, Commissioner of Social
      Security,
15
                         Defendant.
16

17

18          Plaintiff seeks judicial review of a final decision of the Commissioner of Social Security

19   (“Commissioner”) denying his application for a period of disability and Disability Insurance

20   Benefits (“DIB”) under Title II of the Social Security Act. The parties have filed cross-motions

21   for summary judgment. ECF Nos. 13 & 18. For the reasons discussed below, plaintiff’s motion

22   for summary judgment is granted, the Commissioner’s motion is denied, and the matter is

23   remanded for further proceedings.

24   I.     Background

25          Plaintiff filed an application for a period of disability and DIB, alleging that he had been

26   disabled since September 15, 2012. Administrative Record (“AR”) at 47, 132-38. Plaintiff’s

27   application was denied initially and upon reconsideration. Id. at 71-75, 77-83. A hearing was

28   subsequently held before administrative law judge (“ALJ”) David M. Blume. Id. at 35-46.
                                                       1
 1   Plaintiff was represented by counsel at the hearing, at which he and a vocational expert testified.
 2   Id.
 3          Plaintiff also filed an application for Supplemental Security Income (“SSI”) under Title
 4   XVI of the Act. AR 25. He was ultimately found disabled and entitled to SSI benefits as of
 5   November 2016 based on that application. However, the ALJ declined to join that application
 6   with plaintiff’s DIB application because it was not filed until November 29, 2016 and,
 7   consequently, was not limited to whether plaintiff was disabled prior to September 30, 2014,
 8   plaintiff’s last date insured. See 20 C.F.R. § 404.131 (to be eligible for DIB, a claimant must
 9   establish disability prior to the date last insured); 20 C.F.R. § 416.202 (establishing financial
10   requirements for SSI eligibility instead of an insured period); 20 C.F.R. § 416.501 (payment of
11   SSI benefits are not “made for any period that precedes the first month following the date on
12   which an application is filed . . . .”). On remand for an initial determination, plaintiff was found
13   to be disabled and entitled to SSI benefits as of November 2016. ECF No. 13-1. The question at
14   issue now is whether plaintiff became disabled prior to on or before September 30, 2014, the date
15   plaintiff last met the insured status requirement for DIB.
16          On March 2, 2017, the ALJ issued a decision finding that plaintiff was not disabled under
17   sections 216(i) and 223(d) of the Act.1 Id. at 25-31. The ALJ made the following specific
18          1
               Disability Insurance Benefits are paid to disabled persons who have contributed to the
19   Social Security program, 42 U.S.C. §§ 401 et seq. Supplemental Security Income (“SSI”) is paid
     to disabled persons with low income. 42 U.S.C. §§ 1382 et seq. Under both provisions,
20   disability is defined, in part, as an “inability to engage in any substantial gainful activity” due to
     “a medically determinable physical or mental impairment.” 42 U.S.C. §§ 423(d)(1)(a) &
21   1382c(a)(3)(A). A five-step sequential evaluation governs eligibility for benefits. See 20 C.F.R.
22   §§ 423(d)(1)(a), 416.920 & 416.971-76; Bowen v. Yuckert, 482 U.S. 137, 140-42 (1987). The
     following summarizes the sequential evaluation:
23
                             Step one: Is the claimant engaging in substantial gainful
24                  activity? If so, the claimant is found not disabled. If not, proceed
                    to step two.
25                           Step two: Does the claimant have a “severe” impairment?
26                  If so, proceed to step three. If not, then a finding of not disabled is
                    appropriate.
27                           Step three: Does the claimant’s impairment or combination
                    of impairments meet or equal an impairment listed in 20 C.F.R., Pt.
28                  404, Subpt. P, App.1? If so, the claimant is automatically
                                                         2
 1   findings:
 2           1. The claimant meets the insured status requirements of the Social Security Act through
 3              September 30, 2014.

 4           2. The claimant has not engaged in substantial gainful activity since September 15, 2012, the
                alleged onset date.
 5
                ***
 6

 7           3. Through the date last insured the claimant had the following medically determinable
                impairments: osteoarthritis right ankle and left knee; hypertension; and asthma.
 8
                ***
 9
             4. The claimant does not have an impairment or combination of impairments that has
10              significantly limited (or is expected to significantly limit) the ability to perform basic
                work-related activities for 12 consecutive months; therefore, the claimant does not have a
11
                severe impairment or combination of impairments.
12
                ***
13
             5. Alternatively, the claimant could do other work.
14
                ***
15
             6. The claimant was not under a disability, as defined in the Social Security Act, from
16              September 15, 2012, through the date last insured.
17   Id. at 27-30 (citations omitted).
18              Plaintiff’s request for Appeals Council review was denied on March 6, 2018, leaving the
19   ALJ’s decision as the Commissioner’s final decision. Id. at 1-6.
20   /////
21                      determined disabled. If not, proceed to step four.
22                             Step four: Is the claimant capable of performing his past
                        work? If so, the claimant is not disabled. If not, proceed to step
23                      five.
                               Step five: Does the claimant have the residual functional
24                      capacity to perform any other work? If so, the claimant is not
                        disabled. If not, the claimant is disabled.
25

26   Lester v. Chater, 81 F.3d 821, 828 n.5 (9th Cir. 1995).

27          The claimant bears the burden of proof in the first four steps of the sequential evaluation
     process. Yuckert, 482 U.S. at 146 n.5. The Commissioner bears the burden if the sequential
28   evaluation process proceeds to step five. Id.
                                                      3
 1   II.     Legal Standards
 2           The Commissioner’s decision that a claimant is not disabled will be upheld if the findings
 3   of fact are supported by substantial evidence in the record and the proper legal standards were
 4   applied. Schneider v. Comm’r of the Soc. Sec. Admin., 223 F.3d 968, 973 (9th Cir. 2000);
 5   Morgan v. Comm’r of the Soc. Sec. Admin., 169 F.3d 595, 599 (9th Cir. 1999); Tackett v. Apfel,
 6   180 F.3d 1094, 1097 (9th Cir. 1999).
 7           The findings of the Commissioner as to any fact, if supported by substantial evidence, are
 8   conclusive. See Miller v. Heckler, 770 F.2d 845, 847 (9th Cir. 1985). Substantial evidence is
 9   more than a mere scintilla, but less than a preponderance. Saelee v. Chater, 94 F.3d 520, 521 (9th
10   Cir. 1996). “‘It means such evidence as a reasonable mind might accept as adequate to support a
11   conclusion.’” Richardson v. Perales, 402 U.S. 389, 401 (1971) (quoting Consol. Edison Co. v.
12   N.L.R.B., 305 U.S. 197, 229 (1938)).
13           “The ALJ is responsible for determining credibility, resolving conflicts in medical
14   testimony, and resolving ambiguities.” Edlund v. Massanari, 253 F.3d 1152, 1156 (9th Cir.
15   2001) (citations omitted). “Where the evidence is susceptible to more than one rational
16   interpretation, one of which supports the ALJ’s decision, the ALJ’s conclusion must be upheld.”
17   Thomas v. Barnhart, 278 F.3d 947, 954 (9th Cir. 2002).
18   III.    Analysis
19           Plaintiff contends that the ALJ committed three errors in finding that he was not disabled
20   at step-two of the sequential evaluation process. First, plaintiff argues that the ALJ ignored
21   medical evidence showing that his knee and ankle impairments were severe. Second, he contends
22   that the ALJ improperly rejected medical opinion evidence without providing legally sufficient
23   reasons. Third, plaintiff argues that the ALJ failed to provide clear and convincing reasons for
24   rejecting his testimony. Lastly, plaintiff contends that the ALJ’s alternative step-five finding
25   should be disregarded because the ALJ failed to follow the five-step sequential evaluation process
26   and did not properly assess his residual functional capacity (“RFC”). ECF No. 13 at 5-10.
27   /////
28   /////
                                                        4
 1          A.      Step-Two of the Sequential Evaluation
 2                  1.      Relevant Legal Standards
 3          “The step-two inquiry is a de minimis screening device to dispose of groundless claims.”
 4   Smolen v. Chater, 80 F.3d 1273, 1290 (9th Cir. 1996). The purpose is to identify claimants
 5   whose medical impairment is so slight that it is unlikely they would be disabled even if age,
 6   education, and experience were not taken into account. Bowen v. Yuckert, 482 U.S. 137 (1987).
 7   At step-two the claimant has the burden of providing medical evidence of signs, symptoms, and
 8   laboratory findings that show that his or her impairments are severe and are expected to last for a
 9   continuous period of twelve months. Ukolov v. Barnhart, 420 F.3d 1002, 1004-05 (9th Cir.
10   2005); see also 20 C.F.R. §§ 404.1509, 404.1520(a)(4)(ii). A severe impairment is one that
11   “significantly limits” a claimant’s “physical or mental ability to do basic work activities.” 20
12   C.F.R. §§ 404.1520(c), 416.920(c). “An impairment is not severe if it is merely ‘a slight
13   abnormality (or combination of slight abnormalities) that has no more than a minimal effect on
14   the ability to do basic work activities.’” Webb v. Barnhart, 433 F.3d 683, 686 (9th Cir. 2005)
15   (quoting Social Security Ruling (“SSR”) 96-3p).
16          When the ALJ determines that a claimant has at least one severe impairment, he must
17   consider all impairments, including non-severe impairments, at all subsequent steps of the
18   sequential evaluation. Smolen, 80 F.3d at 1290.
19                  2.      Discussion
20          At the second step of the sequential evaluation, the ALJ found that plaintiff’s medically
21   determinable impairments included osteoarthritis of the right ankle and left knee, but he
22   concluded that these impairments were not severe.2 AR 28. As discussed below, the ALJ’s
23   finding is not supported by substantial evidence.
24          Plaintiff’s treatment notes indicate that plaintiff has a history of trauma to his right ankle
25   after he fell from a scaffold 30 years earlier. AR 408. In August 2014, plaintiff complained of
26   swelling and pain in his right ankle, which made it difficult to walk. Id. Examination showed
27
            2
             The ALJ also found that plaintiff’s hypertension and asthma were non-severe
28   impairments, but plaintiff does not challenge that finding.
                                                       5
 1   extensive deformities in the right ankle joint with swelling. Id. at 410. Plaintiff’s left knee was
 2   also noted to be abnormal. Id. Subsequent imaging showed extensive degenerative joint disease
 3   of the right ankle. Id. at 410, 420. At that time, plaintiff was diagnosed with osteoarthritis of the
 4   right ankle and left knee joint pain and was instructed to take Motrin. Id. at 408-10.
 5          The ALJ discussed these records but concluded that they failed to establish a severe
 6   impairment because plaintiff was treated conservatively with over-the-counter medication.3 Id. at
 7   29. While conservative care may weigh against a finding of disability, it is not sufficient to
 8   establish that an impairment is non-severe at step two of the sequential evaluation. Cowains v.
 9   Astrue, 2012 WL 3779076, at *4 (C.D. Cal. Aug. 30, 2012) (finding conservative treatment with
10   medication regimen is not a sufficient reason to find an impairment non-severe). This is
11   especially true given that objective medical evidence reflected extensive deformities in plaintiff’s
12   right ankle, resulting in pain and difficulty with ambulation. See AR 408-10, 420.
13          More troubling is the ALJ’s wholesale rejection of the medical opinion evidence. The
14   record contains opinions from three physicians. In December 2016, Dr. Garth Davis, one of
15   plaintiff’s treating physicians, completed a treating source statement assessing plaintiff’s
16   functional limitations. AR 1056-59. Therein, Dr. Davis opined that plaintiff could occasionally
17   lift 20 pounds while sitting; sit for eight hours in an eight-hour workday; stand and walk for one
18   hour each in an eight-hour workday; frequently reach, handle, and finger; and never climb,
19   balance, stoop, kneel, crouch, or crawl. Id. at 1057-59. He further opined that plaintiff required a
20   cane or walker, and that his impairments would interfere with attention and concentration more
21   than 25 percent of the time during an eight-hour workday and cause plaintiff to be absent more
22   than four days per month. Id. at 1056. In support of his opinion, Dr. Davis stated that plaintiff
23

24          3
               The ALJ also concluded that plaintiff’s conservative care included instructions to
     perform home stretching exercises. AR 29. That finding is not supported by the record. The last
25   few pages of plaintiff’s treatment notes included general information concerning a variety of
26   exercises that could be performed by individuals diagnosed with foot arthritis. Id. at 415-417.
     These examples are prefaced by the statement that a “doctor or physical therapist will tell you
27   when you can start these exercises and which ones will work best for you.” Id. at 415. But there
     nothing in the record reflecting that plaintiff’s physician instructed plaintiff to perform any of the
28   exercises.
                                                         6
 1   had end stage degenerative post trauma arthritis, that his left knee and right ankle joints were
 2   completely destroyed, and that plaintiff could barely stand. Id. at 1056-59. He also added that he
 3   and plaintiff were discussing below the knee amputation. Id. at 1057.
 4          Non-examining physician Dr. S. Amon reviewed plaintiff’s medical records and opined
 5   that plaintiff was limited to lifting and/or carrying 20 pounds occasionally and 10 pounds
 6   frequently; standing and/or walking about six hours in an eight-hour workday; sitting about six
 7   hours in an eight-hour workday; occasionally kneeling, crawling and climbing ramps, stairs,
 8   ladders, ropes, and scaffolds; and frequently balancing, steeping, and crouching. AR 52. Non-
 9   examining physician G. Williams also reviewed plaintiff’s treatment records and agreed with Dr.
10   Amon’s opinion. Id. 62-63.
11          The ALJ rejected all of these medical opinions. Id. at 29-30. With respect to Dr. Davis,
12   the ALJ provided the following explanation:
13                  Dr. Davis only examined the claimant one time, in September 2016.
                    In addition, he only started treating the claimant in 2016, which
14                  indicates little basis for an opinion of the claimant’s conditions
                    during the relevant period on and before September 30, 2014.
15                  Further, Dr. Davis’s opinion is inconsistent with evidence indicating
                    that the claimant was working as a plasterer during 2014 and 2015.
16

17   Id.
18          The ALJ’s reasons do not justify the outright rejection of Dr. Davis’s opinion, much less a
19   finding that plaintiff’s impairments have no more than a minimal effect on his ability to work.
20   First, contrary to the ALJ’s findings, Dr. Davis stated that he had seen plaintiff on two occasions
21   and had two additional telephone appointments. But even if the court were to accept that
22   misstatement of the record, a medical opinion may not be rejected solely because the physician
23   had only evaluated the claimant on one occasion. To hold otherwise would render every opinion
24   from examining physicians meaningless. See Brown v. Berryhill, 2018 WL 4700348, at *17
25   (N.D. Cal. Sept. 29, 2018) (“Discounting Dr. Thomsen’s findings because they are based on a
26   one-time evaluation is legally erroneous because the ALJ’s rationale would render all examining
27   opinions superfluous, and is contrary to the requirement that the ALJ consider all relevant
28   evidence, including medical opinions of examining doctors.”) (citations and quotations omitted);
                                                        7
 1   Trevizo v. Berryhill, 871 F.3d 664, 675 (9th Cir. 2017) (“If a treating or examining doctor’s
 2   opinion is contradicted by another doctor’s opinion, an ALJ may only reject it by providing
 3   specific and legitimate reasons that are supported by substantial evidence.”) (quoting Ryan v.
 4   Comm’r of Soc. Sec., 528 F.3d 1194, 1198 (9th Cir. 2008).
 5           Nor does the fact that Dr. Davis rendered his opinion two years after plaintiff’s date last
 6   insured justify the rejection of his opinion. Dr. Davis specifically stated that, to the best of his
 7   knowledge, the assessed limitations first appeared “years ago.” AR 1056. More significantly, the
 8   assessed limitations were based on plaintiff’s knee and ankle impairments—impairments that
 9   existed prior to the date last insured—and the ALJ did not find that these impairments had
10   significantly worsened after the date last insured. Id. at 408-10, 1057-59.; see Lester, 81 F.3d at
11   832 (holding that ALJ erred in rejecting physician’s opinion rendered after the date last insured
12   because “medical evaluations made after the expiration of a claimant’s insured status are relevant
13   to an evaluation of the preexpiration condition.”).
14           Arguably, the ALJ’s final reason for rejecting Dr. Davis’s opinion—that it was
15   contradicted by evidence that plaintiff worked as a plasterer during 2014 and 2015—was legally
16   sufficient. Rollins v. Massanari, 261 F.3d 853, 856 (9th Cir. 2011) (a treating physician’s
17   opinion may be rejected where the “restrictions appear to be inconsistent with the [claimant’s]
18   level of activity.”). Plaintiff’s medical records reflect that he, at least occasionally, continued to
19   work as a plasterer.4 AR 174 (plaintiff reported he stopped working in March 2014); 227 (August
20   2014 treatment note stating plaintiff “still working doing plaster and does work with painting
21   cars.”); 289 (December 2014 treatment record stating plaintiff reported he is self-employed and
22   “plastered with his right arm all day long today”); 303 (January 2015 treatment record reflecting
23   plaintiff is working); 925-26 (May 2016 treatment note reflecting plaintiff was no longer able to
24   work as a plasterer).
25   /////
26   /////
27
             4
               Despite such evidence, the ALJ specifically found that plaintiff had not engaged in
28   substantial gainful activity since September 15, 2012. AR 27.
                                                       8
 1          The record, however, does not reflect how often plaintiff performed such work, nor does it
 2   contain any information as to the exertional demands he employed in performing such work. And
 3   despite the ALJ’s heavy reliance on this evidence5, he made no attempt to develop the record
 4   regarding plaintiff’s work as a plasterer. Indeed, at the administrative hearing the ALJ only
 5   inquired as to when plaintiff ceased performing such work. AR 37-45. Thus, the ALJ improperly
 6   relied on plaintiff’s ability to perform plastering activities to reject Dr. Davis’s opinion. See
 7   Trevizo, 871 F.3d at 676 (“Though the ALJ repeatedly pointed to Trevizo’s responsibilities caring
 8   for her young adoptive children as a reason for rejecting her disability claim, the record provides
 9   no details as to what Trevizo’s regular childcare activities involved. The ALJ did not develop a
10   record regarding the extent to which and the frequency with which Trevizo picked up the
11   children, played with them, bathed them, ran after them, or did any other tasks . . . . Absent
12   specific details about Trevizo’s childcare responsibilities, those tasks cannot constitute
13   ‘substantial evidence’ inconsistent with Dr. Galhotra’s informed opinion, and thus the ALJ
14   improperly relied on Trevizo’s childcare activities to reject the treating physician opinion.”).
15          The ALJ also rejected Dr. Williams and Dr. Amon’s opinions—the only other medical
16   opinions in the record—because they were contradicted by plaintiff’s “activity as a plasterer in
17   2014 and 2015.” AR 30. The ALJ’s reliance on this basis for rejecting these opinions is
18   particularly dubious given that both physicians reviewed plaintiff’s treatment records through
19   May 2015, which included nearly all the references to plaintiff performing plastering work. Id. at
20   48-50, 58-60.
21          Further, the ALJ’s reliance on references to plaintiff’s past work activity as a plasterer
22   also manifests a fundamental misunderstanding of the sequential analysis under the regulations.
23   The ALJ made the curious assumption that an ability to do work activity is inconsistent with
24   having a severe impairment. It is a common occurrence in Social Security disability cases that an
25
            5
26             With respect to the finding that plaintiff’s ankle and knee impairments were non-severe,
     the ALJ’s decision can be fairly characterized as resting almost exclusively on the medical
27   records’ sporadic references to plaintiff’s ongoing work as a plasterer. Those references provided
     the sole basis for the ALJ’s rejection of the non-examining physicians’ opinions and plaintiff’s
28   testimony.
                                                         9
 1   ALJ will find a claimant to have a variety of severe impairments but still maintain the RFC to do
 2   either past relevant, or other work. Thus, even assuming plaintiff maintained the ability to
 3   perform his past relevant work as a plasterer, that fact would not demand a finding of no severe
 4   impairments.
 5          Accordingly, the ALJ’s step-two findings is not supported by substantial evidence.6
 6          B.      Alternative Step-Five Findings
 7          After concluding that the plaintiff was not disabled at step-two of the sequential
 8   evaluation, the ALJ made an alternative finding that the plaintiff retained the ability to perform
 9   other work. AR 30. In making this finding, the ALJ explained that “[e]ven if [plaintiff had
10   severe impairments], he would have been able to perform less than a full range of light work, with
11   occasional postural activities and but [sic] no ladders, scaffolds, or hazards. The State agency
12   doctors’ opinions support this alternative finding.” Id. The ALJ further noted that the vocational
13   expert testified that an that there were a significant number of jobs that could be performed by an
14   individual with such limitations. Id.
15          The ALJ’s conclusion is problematic for multiple reasons. As a threshold matter, the
16   finding is based exclusively on the non-examining physicians’ opinions, which the ALJ expressly
17   rejected. But more significantly, the ALJ reached his step-five finding without properly assessing
18   plaintiff’s residual functional capacity.
19          In between the third and fourth step of the sequential evaluation, the ALJ must assess the
20   claimant’s RFC. 20 C.F.R. 404.1520(a)(4). The RFC is the maximum a claimant can perform
21   despite his or her limitations. 20 C.F.R. § 404.1545(a)(1). In assessing a claimant’s RFC, the
22   ALJ is required to consider all relevant evidence, including plaintiff’s testimony and opinions
23   from medical sources. SSR 96-8p; Carmickle v. Comm’r Soc. Sec. Admin., 533 F.3d 1155, 1164
24   (9th Cir. 2008); see also Robbins v. Soc. Sec. Admin., 466 F.3d 880, 883 (9th Cir. 2006) (“In
25   determining a claimant’s RFC, an ALJ must consider all relevant evidence in the record,
26   including, inter alia, medical records, lay evidence, and the effects of symptoms, including pain,
27
            6
              The court declines to address plaintiff’s argument that the ALJ erred in rejecting his
28   testimony. Regardless of whether he did, the ALJ’s step-two finding remains unsupported.
                                                       10
 1   that are reasonably attributed to a medically determinable impairment.”) (internal quotations
 2   omitted). Aside from the fact that the ALJ bypassed step three and four of the sequential
 3   evaluation, the ALJ’s step-five finding was based solely on the opinions of the non-examining
 4   physicians. Setting aside the fact that the ALJ rejected such evidence, the ALJ was required to
 5   assess plaintiff’s RFC based on all relevant evidence. Because the ALJ’s alternative step-five
 6   finding was not based solely two rejected medical opinions, there is no basis for finding that his
 7   error at step-two was harmless.
 8          Accordingly, the matter must be remanded for further proceedings. Dominguez v. Colvin,
 9   808 F.3d 403, 407 (9th Cir. 2015) (“A district court may reverse the decision of the
10   Commissioner of Social Security, with or without remanding the case for a rehearing, but the
11   proper course, except in rare circumstances, is to remand to the agency for additional
12   investigation or explanation.”) (internal quotes and citations omitted).
13   IV.    Conclusion
14          Based on the foregoing, it is hereby ORDERED that:
15          1. Plaintiff’s motion for summary judgment (ECF No. 13) is granted;
16          2. The Commissioner’s cross-motion for summary judgment (ECF No. 18) is denied;
17          3. The matter is remanded for further proceedings consistent with this order; and
18          4. The Clerk of Court is directed to enter judgment in plaintiff’s favor.
19   DATED: September 30, 2019.
20

21

22

23

24

25

26

27

28
                                                       11
